Picture 3 [wm20180930ex1016a65ac001.jpg]

EXHIBIT 10.1

September 10, 2018

 

PERSONAL AND CONFIDENTIAL

 

Mike Watson

 

 

Dear Mike,

 

I am pleased to offer you the position of Senior Vice President and Chief
Customer Officer for Waste Management. In your new role, you will be reporting
to the Chief Executive Officer effective October 1, 2018.    

 

Please keep in mind that upon accepting this position, you acknowledge your
voluntary agreement to terminate any prior verbal or written employment
agreements you may have had with Waste Management, and to forgo any benefits
contained therein. 

 

The following are the new terms and conditions of your employment and these
supersede any previous terms.  However, neither your new terms of employment nor
anything in this letter shall alter your at-will status nor the terms of any
previously executed Loyalty and Confidentiality Agreement.  Your signature in
the space provided indicates your acceptance of our offer on these terms and
conditions.

 

Base Salary: Your annualized salary will be Four Hundred Fifty Thousand
Dollars ($450,000) payable in accordance with the Company’s standard payroll
practice for salaried employees.  Your base salary will be subject to review on
an annual basis and may be adjusted based on merit.

 

Annual Incentive (Bonus) Plan:  You will be eligible to participate in our
Executive Incentive Plan (EIP), with a target of 75% of your base
salary.  Eligibility, qualification, and calculation of any bonus are governed
by the applicable Waste Management Incentive Compensation Plan and any payment
is subject to the approval of the Compensation Committee of Waste Management’s
Board of Directors.  The bonus, if any, will be paid in the year following the
subject bonus year. 

 

For 2018, your bonus will be prorated to reflect your base, bonus target and
Area results in your current role and base, bonus target and Corporate results
in this role.    To be eligible for a bonus, you must be employed through the
end of the year in which the bonus is calculated.

 

Long Term Incentive Plans:  You will be eligible to participate in any long-term
incentive plans that may be in place for similarly placed executives from time
to time.  Currently, this plan consists of awards of stock options and
performance share units, generally awarded annually. 

 

The next award you would be eligible to receive (if deemed appropriate) will be
distributed in early 2019.  Exclusively the provisions of the applicable
incentive plan will govern the award, vesting and exercise of all incentive
awards.

 

Vacation: Your vacation allowance will remain the same.

 

Benefits: Your benefit plan will remain the same.

 





--------------------------------------------------------------------------------

 

 

 

Relocation:  You will be eligible for relocation benefits per the Company’s
Senior Executive Relocation policy.

 

To be a world-class organization, it is our philosophy at Waste Management that
we must have a solid foundation on which to build.  One of the most important
parts of that foundation is our employees, and it is our goal to provide an
environment of mutual trust and respect that will enable the continued growth
and success of each member of our team.  With your professional capabilities and
accomplishments, we believe you will be a great asset to the Senior Leadership
Team. 

 

Please acknowledge your acceptance of this offer, and the terms and conditions
of your employment, by signing this letter.

 

If you have any questions, I can be contacted at (713) 394-2213.

 

Sincerely,

 

/s/ Jim Fish



Jim Fish

President and Chief Executive Officer





 

AGREED and ACCEPTED this 11th day of September, 2018

 

 

/s/ Michael Watson

Signature



--------------------------------------------------------------------------------